SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Execution of contracts for chartering and operating nine drilling rigs Rio de Janeiro, August 10, 2012 – Petróleo Brasileiro S.A. – Petrobras - Petrobras hereby announces that it signed agreements today with Sete Brasil, Odebrecht and Etesco for chartering and operating nine drilling vessels to be constructed in Brazil, with local content varying between 55% and 65%. After the rigs are built, they will be chartered to Petrobras for 15 years. With this operation, the Company has concluded the process of contracting the 21 rigs negotiated with Sete Brasil. Of the six drilling vessels to be built at the Enseada Paraguaçu shipyard in Maragogipe, state of Bahia, four will be operated by Odebrecht and two by Etesco. The shipyard is in the initial phase of construction. The other three drilling vessels will be built at the Rio Grande 2 shipyard in the city of Rio Grande in Rio Grande do Sul state. All three will be operated by Etesco. This shipyard is being expanded in order to meet the growing demand for shipbuilding in Brazil. Petrobras conducted a study of the shipyards to evaluate their potential capacity to meet the contractual obligations relating to the construction of these rigs, which included the minimum local content and deadlines. The aspects verified were technical capability, construction of shipyard and site, proof of commitments with suppliers of inputs and the main equipment packages, environmental licenses, contractual management, as well as legal and financial aspects. The nine units, which will be delivered starting from 2016, will focus on drilling in the pre-salt wells at the Santos Basin, including the areas under onerous transfer. The rigs may operate in water depths of up to 3,000 meters, with the capacity to drill wells up to 10,000 meters deep. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 10, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
